Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000789
                                                         10-NOV-2016
                                                         09:53 AM



                          SCPW-16-0000789
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________
                    VICTOR ESTRADA, Petitioner,
                                 vs.
 THE HONORABLE MARGARET K. MASUNAGA, Judge of the District Court
     of the Third Circuit, Kona District, Respondent Judge,

                                 and

                  STATE OF HAWAIʻI, Respondent.
________________________________________________________________
                        ORIGINAL PROCEEDING
                     (CASE NO. 3DTA-14-01510)

             ORDER DENYING WITHOUT PREJUDICE PETITION
             FOR WRIT OF MANDAMUS OR FOR OTHER RELIEF
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Victor Estrada’s

“Petition for Writ of Mandamus or for Other Relief,” filed on

November 7, 2016, the documents attached thereto and submitted in

support thereof, and the record, it appears that petitioner has

filed an appeal in the Intermediate Court of Appeals (“ICA”) in

CAAP-16-0000682, and may seek the requested relief in that court,

as appropriate.   See Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied without prejudice to petitioner seeking relief

from the ICA in CAAP-16-0000682, as appropriate.

          IT IS HEREBY FURTHER ORDERED that the appellate clerks’

office shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawaiʻi, November 10, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson